Mr. PRESIDING JUSTICE STOUDER delivered the opinion of the court: This is a consolidated appeal from three separate murder convictions of defendant Jesse Sumner. With respect to the appeal in case number 74-282, Sumner was convicted by a jury of a murder which occurred in McLean County. The trial took place in La Salle County on a change of venue and resulted in a sentence on June 21, 1974, of a term of imprisonment of from 50 to 100 years. During the trial, which was vigorously contested, trial errors were claimed, argued, and ruled upon. On this appeal no errors have been brought to the attention of the court affecting the validity of the conviction, and, in fact, a memorandum has been included with the brief, indicating there are no arguable errors to be considered on an appeal. With respect to the appeal in case number 75-25, defendant was charged with, and pleaded guilty to three counts of an indictment charging the offense of a murder which occurred in Tazewell County. After defendant’s motion to suppress his oral confession was denied upon a full hearing, the defendant on September 9,1974, pleaded guilty to the offense charged. After a presentence hearing defendant was sentenced to -a term of 100-200 years in the penitentiary, to be served consecutively with the earlier sentence imposed in case 74-282. No issues are raised on this appeal concerning the propriety of this conviction entered on defendant’s plea of guilty. With respect to the appeal in case number 75-26, the defendant was charged in a three-count indictment with another murder which occurred in Tazewell County. On the same date as the plea in 75-25, the defendant pleaded guilty to the offense charged and received a sentence of from 100-200 years in the penitentiary to be served consecutively with the offenses in 74-282 and 75-25. No issues are raised on this appeal concerning the defendant’s conviction entered on his plea of guilty. The only issue raised on this appeal is whether the consecutive sentences are excessive because they are in violation of section 5 — 8—4(c) of the Unified Code of Corrections (Ill. Rev. Stat. 1972 Supp., ch. 38, par. 1005 — 8—4(c)). Such paragraph provides in part: “The aggregate minimum period of consecutive sentences shall not exceed twice the lowest minimum term authorized under Section 5 — 8—1 for the most serious felony involved.” It is admitted by the parties the foregoing section was operative and in full force and effect at the time of the convictions involved in this appeal and such section governs the propriety of the sentences, even though this section was subsequently amended. (People v. Williams, 60 Ill. 2d 1, 322 N.E.2d 819; People v. Morgan, 59 Ill. 2d 276, 319 N.E.2d 764, and People v. Nicks, 62 Ill. 2d 350, 342 N.E.2d 360.) Since the minimum sentence for murder is 14 years (Ill. Rev. Stat. 1972 Supp., ch. 38, par. 1005 — 8—1) the aggregate minimum period of consecutive sentences which may be imposed pursuant to the limitation in section 5 — 8—4(c) of the Unified Code of Corrections (Ill. Rev. Stat. 1972 Supp., ch. 38, par. 1005 — 8—4(c)) is 28 years. The initial sentence in case 74-282 exceeds the 28-year limit and consequently the People have confessed error with respect to each of the subsequent sentences. On this appeal the People concede the two subsequent sentences in cases 75-25 and 75-26 are required to be concurrent sentences with case 74-282. For the foregoing reasons the judgment of conviction and sentence imposed by the circuit court of La Salle County in case 74-282 is affirmed. In case 75-25 the judgment of conviction of the defendant entered by the circuit court of Tazewell County is affirmed, but the sentence imposed pursuant thereto is vacated and the case is remanded to said court with the direction the defendant be resentenced to provide the sentence be concurrent with that imposed in 74-282. In case 75-26 the judgment of conviction of the defendant entered by the circuit court of Tazewell County is affirmed, but the sentence imposed pursuant thereto is vacated and the case is remanded to said court with the direction the defendant be sentenced to provide such sentence be concurrent with those imposed in 74-282 and 75-25. Judgments affirmed and sentences vacated in part and remanded with directions. STENGEL, J., concurs.